In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-557 CR

____________________


MARVIN JEROD GOUDEAUX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 98477




MEMORANDUM OPINION
	Marvin Jerod Goudeaux was convicted and sentenced on an indictment for criminal
non-support.  Goudeaux filed a notice of appeal on November 13, 2006.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On December 19, 2006, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED. 



						_______________________________
							STEVE McKEITHEN
							          Chief Justice
 
 

Opinion Delivered January 31, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.